Citation Nr: 0822408	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-27 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than May 10, 2007 
for the grant of service connection for degenerative joint 
disease of the right knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

Procedural history 

The veteran served on active duty in the United States Army 
from June 1970 to April 1972.  Service in the Republic of 
Vietnam is indicated by the record.  

In January 2002 the veteran filed a claim, in part, for 
entitlement to service connection for right and left knee 
disabilities.  His claims were denied by the RO in an August 
2002 rating decision.  He timely perfected an appeal. 

In an April 2006 rating decision, the RO granted service 
connection for degenerative joint disease of the left knee.  
A 10 percent disability rating was assigned effective January 
10, 2002.  

In the above-mentioned June 2007 rating decision, the RO 
granted service connection for degenerative joint disease of 
the right knee as secondary to the veteran's service-
connected degenerative joint disease of the left knee.  A 10 
percent disability was established effective May 10, 2007.  
The veteran indicated his disagreement with the assigned 
effective date in July 2007 and a statement of the case was 
issued in October 2007.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Des Moines, RO in May 2008.  At the hearing, the veteran's 
testimony was accepted in lieu of his VA Form 9.  
See 38 U.S.C.A. § 20.202 (2007).  A transcript of the hearing 
has been associated with the veteran's VA claims folder.



Issues not on appeal

In January 2002 the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  His claim was 
denied in the above-mentioned August 2002 rating decision and 
he timely appealed. 

In an August 2007 rating decision, the veteran was granted 
service connection for left ear hearing loss.  As indicated 
above, he has also been granted service-connected for 
degenerative joint disease of the left knee.  The veteran has 
not indicated his disagreement with these decisions.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  Therefore, these two matters have been resolved 
and are not in appellate status.

The veteran has also perfected an appeal of a November 2004 
rating decision which denied his claim of entitlement to 
service connection for tinnitus.  His claim was later granted 
in the August 2007 rating decision.  He has not indicated his 
disagreement with this decision and the matter is not in 
appellate status.  See Grantham supra. 

At his May 2008 personal hearing, the veteran indicated that 
he wished to withdraw his claim of entitlement to service 
connection for right ear hearing loss.  That issue, 
accordingly, is not before the Board.  See 38 C.F.R. § 20.204 
(2007).


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
bilateral knee disability on January 10, 2002. 

2.  Service connection for degenerative joint disease of both 
knees was initially denied in an August 2002 rating decision, 
which the veteran appealed.

3.  By a rating action dated April 13, 2006, service 
connection for degenerative joint disease of the left knee 
was granted, effective from January 10, 2002.   

4.  On May 10, 2007, the veteran was afforded a VA 
examination to address the question of secondary service 
connection.

5.  By a rating action dated June 8, 2007, the RO granted 
service connection for degenerative joint disease of the 
right knee as secondary to his service-connected left knee 
disability, effective date of May 10, 2007.


CONCLUSION OF LAW

The criteria for an assignment of an effective date of April 
13, 2006 for the grant of service connection for degenerative 
joint disease of the right knee have been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.400, 20.202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to an effective date earlier 
than the currently assigned May 10, 2007 for service 
connection for degenerative joint disease of the right knee.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

In the present case, the appeal arises from the veteran's 
disagreement with the effective date following the grant of 
service connection for right knee disability.  The United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Moreover, since VA's notice criteria was satisfied because 
the RO granted the veteran's claim for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In any event, it is clear from the veteran's communications 
that he is cognizant as to what is required of him and of 
VA.  The veteran has not indicated there is any outstanding 
evidence relevant to this claim.   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The outcome of this earlier effective date claim rests with 
evidence which is already in the claims folder, which will be 
discussed below.  No additional development could alter the 
evidentiary or procedural posture of this case.  In addition, 
general due process considerations have been satisfied.  See 
38 C.F.R. § 3.103 (2007).  The veteran has been accorded 
ample opportunity to present evidence and argument on this 
matter.  The veteran has testified before a Decision Review 
Officer at the at the RO in March 2004 and before the 
undersigned in May 2008. 

In short, the Board believes that the issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2007).



Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis 

The veteran is seeking entitlement to an effective date 
earlier than May 10, 2007 for the grant of service connection 
for degenerative joint disease of the right knee.  As noted 
in the Law and Regulation section above, effective dates are 
largely governed by when claims are filed or when entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400 (2007). 

In this case the veteran argues that he filed a claim for a 
right knee disability on January 10, 2002, and his effective 
date should be changed to his date of claim.  See The May 
2008 hearing transcript, page 12.  In establishing the 
current May 10, 2007 effective date, the RO explained that 
this date was chosen because it represented "the date of the 
VA examination at which entitlement . . . arose."  

The facts of this case are not in dispute.  The record 
indicates that the veteran filed a claim seeking entitlement 
to service connection for bilateral knee disability on 
January 10, 2002.  His claim was denied on a direct basis in 
August 2002 and the veteran perfected an appeal.  

In April 2006 the RO granted service connection for the 
veteran's left knee disability.  Prior to this decision the 
veteran had no service-connected disabilities.  Shortly 
thereafter, his representative argued that his right knee 
claim should be adjudicated on a secondary basis as well.  

The Board notes that while the theory of secondary service 
connection was not addressed for more than four years after 
the veteran filed his original claim, it is considered as 
part of his original January 2002 claim.  See Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006), ["although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim."] Id at 313; Robinson v. Mansfield, 21 Vet. 
App. 545 (2008), [Separate theories in support of a claim for 
benefits for a particular disability do not equate to 
separate claims for that disability.]; see also Bingham v. 
Principi, 421 F.3d 1346 (Fed. Cir. 2005).  However, as will 
be discussed below, since the veteran had no service-
connected disabilities prior to April 13, 2006, the theory of 
entitlement to service connection on a secondary basis was 
moot.  

Having determined that the veteran's claim for entitlement to 
service connection on a direct and secondary basis was filed 
on January 10, 2002, the Board must now determine when 
entitlement to service connection arose under each theory.  

Direct service connection 

The veteran was denied service connection on a direct basis 
in the August 2002 rating decision.  As noted above, in order 
for service connection to be granted, three elements must be 
present: (1) a current disability; (2) in-service incurrence 
of disease or injury; and (3) medical nexus. See Hickson, 
supra.

In this case element (1), medical evidence of a current 
disability, is not in dispute.  The veteran has been 
diagnosed as having degenerative joint disease of the right 
knee.  See, e.g., September 2003 Mercy Medical Center X-ray 
report. 

With respect to Hickson element (2), service treatment 
records and several lay statements indicate that the veteran 
injured his right knee while jumping off a truck in October 
1971.  Consequently, Hickson element (2) has been satisfied.  

With respect to Hickson element (3), the March 2006 VA 
examiner stated that the veteran's right knee disability "is 
less likely than not caused by or the result of [his] 
military service."  Instead, he concluded that "it is at 
least as likely as not that this veteran's occupation and 
weight impacted the severity and progression of his right 
knee degenerative joint disease."  Similarly, the May 2007 
VA examiner noted that the veteran's right knee disability 
was "not likely a result of [an] accident, injury or illness 
while on active duty."  

The veteran has not submitted any medical evidence to the 
contrary.  To the extent that the veteran and his 
representative contend that a medical relationship exists 
between his right knee disability and service, any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

In the absence of a medical nexus, Hickson element (3) has 
not been met and service connection cannot be granted on a 
direct basis.  It naturally follows that since service 
connection has not been established on a direct basis, an 
effective date cannot be established under this theory. 

Secondary service connection 

As was noted above, the veteran was granted service 
connection for a right knee disability as secondary to his 
service connected left knee disability in June 2007.  The RO 
determined that entitlement to service connection first arose 
on May 10, 2007, the date medical evidence linked the 
veteran's service connected left knee disability to his right 
knee disability.  For the reasons set forth below, the Board 
disagrees. 

In this case the veteran did not have any service connected 
disabilities before the RO's April 13, 2006 rating decision, 
which was the date that service connection for right knee 
disability was granted.  Prior to this date service 
connection on a secondary basis (left knee disability as 
secondary to the right knee) was a legal impossibility.  See 
Wallin supra.  There was simply no need to address the issue 
of secondary service connection prior to April 13, 2006, 
because there was no legal entitlement to said benefit prior 
to that date and such a claim would have been summarily 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
[In a case where the law and not the evidence is dispositive, 
a claim must be denied because of the absence of legal merit 
or the lack of entitlement under the law].  However, once 
service connection for a left knee disability had been 
granted, the theory of entitlement to service connection on a 
secondary basis became viable.  In fact, immediately 
following the RO's April 2006 decision, the veteran had an 
active claim of entitlement to service connection on a 
secondary basis and had satisfied Wallin elements (1) and 
(2), current disability and evidence of a service-connected 
disability.  

While the Board acknowledges that the veteran had still not 
satisfied Wallin element (3) prior to the May 2007 VA 
examination, such is not required to establish an effective 
date.  Based on the evidence of record it is clear that the 
veteran's claim of entitlement to service connection for a 
right knee disability claimed as secondary to his service-
connected left knee disability first arose when he was 
granted service-connected for his left knee disability, April 
13, 2006.  

Again, the Board will pause to state the obvious, that while 
the veteran had unknowingly raised a theory of entitlement to 
service connection on a secondary basis in his January 10, 
2002 claim, the date service connection first arose, April 
13, 2006, is later.  See 38 C.F.R. § 3.400 (2007) [generally 
stating that effective dates are the date of claim or when 
entitlement arose, whichever is later.]

Conclusion

In sum, for the reasons and bases expressed above it is the 
Board's decision that an effective date of April 13, 2006 is 
warranted for the grant of service connection for the 
veteran's degenerative joint disease of the right knee.  The 
appeal is allowed to that extent.


ORDER

Entitlement to an effective date of April 13, 2006 for the 
grant of service connection for degenerative joint disease of 
the right knee is warranted. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


